

115 HR 6843 IH: Northern Utah Lands Management Act
U.S. House of Representatives
2018-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6843IN THE HOUSE OF REPRESENTATIVESSeptember 20, 2018Mr. Bishop of Utah introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo provide for increased recreation, conservation, economic use, and sound balanced management of
			 lands in northern Utah.
	
 1.Short titleThis Act may be cited as the Northern Utah Lands Management Act. 2.Table of contentsThe table of contents for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Division A—Public Lands Recreation Act
				Title I—McCoy Flats Trail System
				Sec. 101. Establishment.
				Sec. 102. Map and legal description.
				Sec. 103. General provisions.
				Sec. 104. Additional provisions.
				Title II—Ashley Karst National Recreation and Geologic Area
				Sec. 201. Ashley Karst National Recreation and Geologic Area.
				Sec. 202. Map and legal description.
				Sec. 203. Administration.
				Sec. 204. Additional provisions.
				Title III—Land Conveyance 
				Sec. 301. Land conveyance.
				Title IV—National Conservation Area 
				Sec. 401. National conservation area.
				Sec. 402. Map and legal description.
				Sec. 403. Administration of National Conservation Area.
				Sec. 404. General provisions.
				Title V—Jones Hole National Fish Hatchery
				Sec. 501. Conveyance of Jones Hole National Fish Hatchery to the State of Utah.
				Division B—Utah Miscellaneous Provisions
				Title I—Big Sand Wash Project Title Transfer
				Sec. 101. Short title.
				Sec. 102. Definitions.
				Sec. 103. Conveyance of facilities and land.
				Sec. 104. Relationship to Uinta Basin Replacement Project.
				Sec. 105. Report.
				Title II—Hyde Park Land Conveyance
				Sec. 201. Short title.
				Sec. 202. Definitions.
				Sec. 203. Land conveyance, City of Hyde Park, Utah.
				Title III—Golden Spike 150th Anniversary
				Sec. 301. Short title.
				Sec. 302. Definitions.
				Sec. 303. Redesignation.
				Sec. 304. Transcontinental railroad network.
				Sec. 305. Agreements affecting certain historical crossings.
				Sec. 306. Invasive species control.
				Sec. 307. Funding clarification.
				Title IV—National Bear River Heritage Area Act
				Sec. 401. Short title.
				Sec. 402. Purpose.
				Sec. 403. Definitions.
				Sec. 404. Designation of the Bear River National Heritage Area.
				Sec. 405. Designation of local coordinating entity.
				Sec. 406. Management plan.
				Sec. 407. Relationship to Tribal governments.
				Sec. 408. Relationship to other Federal agencies.
				Sec. 409. Private property and regulatory protections.
				Sec. 410. Evaluation; report.
				Sec. 411. Termination of authority.
			
		APublic Lands Recreation Act
			IMcCoy Flats Trail System
 101.EstablishmentSubject to valid existing rights, there is established the McCoy Flats Trail System, comprised of certain Federal land administered by the Bureau of Land Management in Uintah County, Utah, as identified in the October 2012 Decision Record for the McCoy Flats Trail System.
				102.Map and legal description
 (a)In generalNot later than 1 year from the date of enactment of this Act, the Secretary of the Interior shall file a map and legal description of the trail system established by this title with the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate.
 (b)Force and effectThe map and legal description submitted under this title shall have the same force and effect as if included in this title, except that the Secretary of the Interior may make any minor modifications of any clerical or typographical errors in the map or legal description.
 (c)Public availabilityA copy of the map and legal description shall be on file and available for public inspection in the appropriate offices of the Bureau of Land Management.
					103.General provisions
					(a)Administration
 (1)In generalThe Secretary of the Interior shall administer the trail system established by section 101 in accordance with—
 (A)this title; (B)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et. seq.);
 (C)the 2012 Decision Record for Environmental Assessment DOI–BLM G010–2012–0057 McCoy Flats Trail System; and
 (D)other applicable laws. (2)UsesIn administering the McCoy Flats Trails System, the Secretary of the Interior shall—
 (A)coordinate and consult with Uintah County, Utah; (B)provide for new route and trail construction for mountain biking to further recreational opportunities; and
 (C)minimize conflict between non-motorized recreation and off-highway vehicle use (only on designated routes).
 (b)Management of McCoy Flats Trail SystemThe Secretary of the Interior shall manage the trail system in a manner that— (1)is consistent with the 2012 Decision Record for the McCoy Flats Trail System;
 (2)allows for adjustment to the travel management plan within the regular amendment process; and (3)allows for the construction of new mountain biking trails.
						104.Additional provisions
					(a)Management plan
 (1)Plan requiredNot later than 2 years after the date of enactment of this Act, the Secretary of the Interior shall develop a management plan for the long-term management of the trail system.
 (2)Recommendations and consultationThe Secretary of the Interior shall prepare the management plan in consultation and coordination with Uintah County, Utah.
 (b)FeesThe United States Department of Interior is prohibited from the collecting or requiring fees for access or day use of the trail system or related parking areas.
 (c)Trail expansionThe Secretary shall within 5 years of the date of enactment of this Act acquire non-Federal lands and minerals within the trail system from willing sellers through exchange or purchase. Any acquired lands shall be added to the McCoy Flats Trail System and be managed in accordance with the management plan for the trail system.
					IIAshley Karst National Recreation and Geologic Area
				201.Ashley Karst National Recreation and Geologic Area
 (a)EstablishmentSubject to valid existing rights, the approximately 173,163 acres generally depicted on the map entitled Uintah County, Utah Federal Lands Conservation and Management Act Map and dated ____, are hereby established as the Ashley Karst National Recreation and Geologic Area.
 (b)PurposesThe purposes of the Ashley Karst National Recreation and Geologic Area (referred to in this title as the Area) are to provide recreational opportunities, protect and manage water resources, utilize commercial forest products, and withdraw minerals from development.
					202.Map and legal description
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Agriculture shall file a map and legal description of the Area with the Committee on Natural Resources of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate.
 (b)EffectThe map and legal description prepared under subsection (a) shall have the same force and effect as if included in this title, except that the Secretary of Agriculture may correct minor errors in the map or legal description.
 (c)Public availabilityA copy of the map and legal description shall be on file and available for public inspection in the appropriate offices of the United States Forest Service.
					203.Administration
					(a)Administration
 (1)In generalThe Secretary of Agriculture shall administer the Area in accordance with— (A)the National Forest Management Act of 1976 (16 U.S.C. 1600 et seq.);
 (B)this title; and (C)other applicable laws.
							(2)Management plan
 (A)Plan requiredNot later than 2 years after the date of enactment of this Act, the Secretary of Agriculture shall develop a management plan for the long-term management of the Area.
 (B)ConsultationThe Secretary of Agriculture shall prepare the management plan in consultation and coordination with Uintah County, Utah.
 (C)UsesThe Secretary of Agriculture shall allow only such uses of the Area that would further the purposes of the Area as described in section 201(b), and in consultation and coordination with Uintah County, Utah. The Secretary of Agriculture shall—
 (i)provide for recreational opportunities including snowmobiling, designated trails for motorcycle riding, roads, and off-highway vehicle use, camping, and other recreational activities consistent with this title;
 (ii)provide for appropriate forest management, utilizing commercial harvesting for hazardous fuels reduction, wildland fire control, control of insects and disease, and ensure watershed health;
 (iii)prohibit mineral development; (iv)provide for the continuation of communication towers including technological improvements; and
 (v)promote the long-term protection and management of the water resources and underground karst system.
								204.Additional provisions
					(a)Off-Highway vehicle and mechanized vehicles
 (1)In generalThe use of vehicle, off-highway vehicle and mechanized vehicles shall be permitted within the Area on designated routes.
						(2)Management
 (A)In generalThe Secretary of Agriculture shall designate existing routes in a manner that— (i)utilizes Forest Service roads existing as of the date of enactment of this Act;
 (ii)minimizes conflict with sensitive habitat or cultural or historical resources; and (iii)does not interfere with private property or water rights.
								(B)Closure or rerouting
 (i)In generalA designated route may be temporarily closed or rerouted, for a period not to exceed two years, if the Secretary of Agriculture, in consultation with the State of Utah and Uintah County, determines that—
 (I)the designated route is damaging cultural resources or historical resources; (II)temporary closure of the designated route is necessary to repair the designated route or protect public safety;
 (III)modification of the designated route would not significantly affect access within the Area; (IV)all other options, other than a temporary closure or rerouting, have been exhausted; and
 (V)an alternative route has been provided. (ii)NoticeThe Secretary of Agriculture shall provide information to the public regarding any designated routes that are open, have been rerouted, or are temporarily closed through—
 (I)use of appropriate signage within the Area; and (II)use of the internet and web resources.
 (C)Whiterocks lakeMotorized access shall be allowed for the Forest Service, State of Utah and local governments, and water companies to access Whiterocks Lake for general and emergency maintenance purposes.
 (3)Trail constructionNothing in this title prohibits new trail construction. (b)No effect on non-Federal land or interests in non-Federal landNothing in this title affects ownership, management, or other rights relating to non-Federal land or interests in non-Federal land located within the Area.
 (c)Oversnow vehiclesWhere allowed prior to the date of the enactment of this Act, the Secretary of Agriculture shall authorize the use of snowmobiles and other over snow vehicles within the Area when there is at least 6 inches of snow coverage.
 (d)Fire, insects, and diseaseIn accordance with this title, the Secretary of Agriculture may— (1)carry out any measures to manage wildland fire and treat hazardous fuels, insects, and diseases in the Area; and
 (2)coordinate those measures with the appropriate State or local agencies. (e)Wildland fire operationsNothing in this title precludes a Federal, State, or local agency from conducting wildfire management operations (including operations using aircraft or mechanized equipment) or interferes with the authority of the Secretary of Agriculture to authorize mechanical thinning of trees or underbrush to prevent or control the spread of wildfires or the use of mechanized equipment for wildfire pre-suppression and suppression, and to improve water quality.
					(f)Livestock grazing
 (1)__The grazing of livestock in the Area, if established before the date of enactment of this Act, shall be allowed to continue, subject to such reasonable regulations, policies, and practices as the Secretary of the Agriculture considers to be necessary in accordance with existing laws and regulations and Appendix A of the report of the Committee on Interior and Insular Affairs of the House of Representatives accompanying H.R. 2570 of the 101st Congress (House Report 101–405).
 (2)Utah Department of AgricultureIn instances in which historic grazing areas, access, or use is disputed by the permittee, data and information provided by the Utah Department of Agriculture shall be given priority consideration by the Secretary of the Agriculture to establish historic grazing areas, access, or use.
 (g)Existing easements and rights-of-WayNothing in this title precludes the Secretary of Agriculture from renewing easements or rights-of-way in existence on the date of enactment of this Act, in accordance with this title and existing law.
					(h)Adjacent management
 (1)In generalNothing in this title creates a protective perimeter or buffer zone around the Area. (2)Activities outside areaThe fact that an activity or use on land outside the Area can be seen, heard, or smelled within the Area shall not preclude the activity or use outside the boundary of the Area.
 (i)Outfitting and guide activitiesCommercial services (including authorized outfitting and guide activities) within the Area are authorized.
 (j)Fish and wildlifeNothing in this title affects the jurisdiction of the State of Utah with respect to the management of fish and wildlife on Federal land in the State, including the regulation of hunting, fishing, trapping, and use of helicopters to maintain healthy wildlife populations within the Area.
 (k)AccessThe Secretary of Agriculture shall provide the owner of State or private property within the Area access to State or private property.
 (l)Wildlife water development projectsStructures and facilities, including future structures and facilities, for wildlife water development projects (including guzzlers) in the Area are authorized.
 (m)Hunting and fishingHunting and fishing on lands and waters owned or managed by the Department of the Agriculture shall continue in the Area designated by section 201, if these activities were authorized before the date of enactment of this Act.
					(n)Water rights
 (1)Statutory constructionNothing in this title— (A)shall constitute either an express or implied reservation by the United States of any water rights with respect to the Area designated by this section;
 (B)affects any water rights in the State; (C)establishes a precedent with regard to any future designations.
 (D)shall restrict or prohibit the upstream diversion of water rights held under Utah State law nor shall any claim of resource damages arise due to the rightful diversion or depletion of streams or rivers affecting the Area.
 (2)Utah water lawThe Secretary of Agriculture shall follow the procedural and substantive requirements of Utah State law to obtain and hold any water rights not in existence on the date of the enactment of this Act with respect to the Area.
 (3)Effects on State water rightsThe Secretary of Agriculture shall not take any action that adversely affects— (A)any water rights granted by the State;
 (B)the authority of the State in adjudicating water rights; (C)definitions established by the State with respect to the term beneficial use or priority of rights;
 (D)terms and conditions for groundwater withdrawal; (E)the use of groundwater resources that are in accordance with State law; or
 (F)other rights or obligations of the State as established under State law. (4)Existing water infrastructure (A)Nothing in this title shall be construed to limit off-highway vehicle access and road maintenance by the State of Utah or local governments for those maintenance activities necessary to guarantee the continued viability of water resource facilities that currently exist or which may be necessary in the future to prevent the degradation of the water supply in the Area.
 (B)Nothing in this title shall be construed to encumber, transfer, impair, or limit any water right, or recognized beneficial use, including access to, development, and use of livestock water rights as defined by State law.
 (o)Vegetation managementNothing in this title prevents the Secretary of Agriculture from conducting vegetation management projects to improve water quality within the Area.
 (p)WithdrawalSubject to valid rights in existence on the date of enactment of this Act, the Federal land within the Area is withdrawn from—
 (1)all forms of entry, appropriation, and disposal under the Federal land laws; (2)location, entry, and patent under the mining laws; and
 (3)operation of the mineral leasing, mineral materials, and geothermal leasing laws. (q)FeesExcept for improved campgrounds, within the Area the United States Forest Service is prohibited from the collecting or requiring fees for access or use.
					IIILand Conveyance 
				301.Land conveyance
 (a)In generalNotwithstanding the land use planning requirements of sections 202 and 203 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712, 1713), upon the request of Uintah County, the Secretary of the Interior and the Secretary of Agriculture as appropriate shall convey the following Federal land to that entity, without consideration:
 (1)Ashley spring propertyThe approximately 1,103 acres generally depicted on the map entitled Uintah County, Utah Federal Lands Conservation and Management Act Map, and dated _____ as Ashley Spring Property to Uintah County, Utah, for public use, drinking water development, and non-motorized recreation. (b)Map and legal descriptions (1)In generalNot later than one year after the date of enactment of this Act, the Secretary of the Interior and the Secretary of Agriculture shall file a map and legal description of the property to be conveyed under subsection (a) with the Committee on Natural Resources of the House of Representatives, the Committee on Energy and Natural Resources of the Senate, and the Committee on Agriculture, Nutrition, and Forestry of the Senate.
 (2)Force and effectEach map and legal description submitted under this section shall have the same force and effect as if included in this title, except that the Secretary of the Interior or the Secretary of Agriculture as appropriate may make any minor modifications of any clerical or typographical errors in the map or legal description.
 (3)Public availabilityA copy of the map and legal description shall be on file and available for public inspection in the appropriate offices of the Bureau of Land Management or the United States Forest Service, as appropriate.
						IVNational Conservation Area 
 401.National conservation areaSubject to valid existing rights, the following area in the State of Utah is hereby established as a National Conservation Area:
 (1)John Wesley PowellCertain Federal land, comprising approximately 29,868 acres administered by the Bureau of Land Management in Uintah County, Utah, as generally depicted on the map entitled Uintah County, Utah Federal Lands Conservation and Management Act Map, and dated _____, to be known as the John Wesley Powell National Conservation Area.
					402.Map and legal description
 (a)In generalNot later than one year from the date of enactment of this Act, the Secretary of the Interior shall file a map and legal description of the National Conservation Area established by this title with the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate.
 (b)Force and effectThe map and legal description submitted under this section shall have the same force and effect as if included in this title, except that the Secretary of the Interior may make any minor modifications of any clerical or typographical errors in the map or legal description.
 (c)Public availabilityA copy of the map and legal description shall be on file and available for public inspection in the appropriate office of the Bureau of Land Management.
					403.Administration of National Conservation Area
 (a)PurposesIn accordance with this title, the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.), and other applicable laws, the Secretary of the Interior shall manage the National Conservation Area established by this title in a manner that—
 (1)protects, conserves, and enhances the unique and nationally important historic, cultural, scientific, scenic, recreational, archaeological, flora and fauna, and educational resources of the National Conservation Areas;
 (2)maintains and enhances cooperative and innovative management practices between resource managers, private landowners, and the public in the National Conservation Areas;
 (3)recognizes and maintains to the extent practicable uses authorized or allowed on the day prior to the date of enactment of this Act within the National Conservation Areas; and
 (4)maintain and improve Greater sage-grouse habitat. (b)Management plans (1)Plan requiredNot later than 2 years after the date of enactment of this Act, the Secretary of the Interior shall develop a management plan for the long-term management of the national conservation area.
 (2)ConsultationThe Secretary of the Interior shall prepare the management plan in consultation and coordination with the State of Utah and Uintah County, Utah.
						404.General provisions
 (a)WithdrawalsSubject to valid existing rights, all Federal land within the National Conservation Area established under this title, including any land or interest in land that is acquired by the United States within the national conservation area after the date of enactment of this Act, is withdrawn from—
 (1)entry, appropriation, or disposal under the public land laws; (2)location, entry, and patent under the mining laws; and
 (3)operation of the mineral leasing, mineral materials, and geothermal leasing laws. (b)Fire, insects, and diseaseThe Secretary of the Interior may take such measures in the National Conservation Area established under this title as are necessary for the control of fire, insects, and diseases (including, as the Secretary determines to be appropriate, the coordination of the activities with a State or local agency).
 (c)Wildland fire operationsNothing in this title precludes a Federal, State, or local agency from conducting wildfire management operations (including operations using aircraft or mechanized equipment) in the National Conservation Area established under this title subject to reasonable regulations as prescribed by the Secretary.
					(d)Livestock grazing
 (1)__The grazing of livestock in the National Conservation Area established by this title, if established before the date of enactment of this Act, shall be allowed to continue, subject to such reasonable regulations, policies, and practices as the Secretary of the Interior considers to be necessary in accordance with existing laws and regulations and Appendix A of the report of the Committee on Interior and Insular Affairs of the House of Representatives accompanying H.R. 2570 of the 101st Congress (House Report 101–405).
 (2)Utah Department of AgricultureIn instances in which historic grazing areas, access, or use is disputed by the permittee, data and information provided by the Utah Department of Agriculture shall be given priority consideration by the Secretary of Interior to establish historic grazing areas, access, or use.
 (e)AccessThe Secretary of the Interior shall provide in the management plan of the National Conservation Area reasonable and adequate motorized access to and within the National Conservation Area to further the purposes of this title and promote public access to and within the National Conservation Area; utilizing existing roads and disturbances as reasonably practicable.
 (f)Existing easements and rights-of-WayNothing in this title precludes the Secretary of the Interior from renewing easements or rights-of-way in the National Conservation Area established under this title in existence on the date of enactment of this Act, in accordance with this Act and existing law.
					(g)Adjacent management
 (1)In generalNothing in this title creates a protective perimeter or buffer zone around the National Conservation Area designated by this title.
 (2)Activities outside conservation areaThe fact that an activity or use on land outside the National Conservation Area established under this title can be seen, heard, or smelled within the National Conservation Area shall not preclude the activity or use outside the boundary of the National Conservation Area.
 (h)Outfitting and guide activitiesCommercial services (including authorized outfitting and guide activities) within the National Conservation Area established under this title are authorized.
 (i)Fish and wildlifeNothing in this title affects the jurisdiction of the State of Utah with respect to the management of fish and wildlife on Federal land in the State, including the regulation of hunting, fishing, and trapping and use of helicopters to maintain healthy wildlife populations, within the National Conservation Area established under this title.
 (j)AccessThe Secretary of the Interior shall provide the owner of State or private property within the boundary of a conservation area established under this Act reasonable access to the owner’s property.
 (k)Wildlife water development projectsStructures and facilities, including future and existing structures and facilities, for wildlife water development projects (including guzzlers) in the National Conservation Area established under this title are authorized.
 (l)Hunting and fishingWithin the National Conservation Area established under this title, hunting and fishing in areas where hunting and fishing has been allowed on lands and waters owned or managed by the Department of the Interior before the date of enactment of this Act, shall continue.
					(m)Water rights
 (1)Statutory constructionNothing in this title— (A)shall constitute either an express or implied reservation by the United States of any water rights with respect to the National Conservation Area designated by this title;
 (B)affects any water rights in the State of Utah existing on the date of enactment of this Act, including any water rights held by the United States;
 (C)establishes a precedent with regard to any future National Conservation Area designations. (D)shall restrict or prohibit the upstream diversion of water rights held under Utah State law nor shall any claim of resource damages arise due to the rightful diversion or depletion of streams or rivers affecting the Area.
 (2)Existing water infrastructureNothing in this title shall be construed to limit motorized access and road maintenance by local municipalities and water right holders for those maintenance activities necessary to guarantee the continued viability of water resource facilities that currently exist or which may be necessary in the future to prevent the degradation of the water supply in the National Conservation Area designated by this title subject to such reasonable regulations deemed necessary by the Secretary of Interior.
						(n)Wilderness release
 (1)Congress finds that the Federal lands comprising the National Conservation Area designated in this title have been adequately studied for wilderness character and wilderness designation pursuant to section 603 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782) and are no longer subject to the requirement of subsection (c) of such section pertaining to the management of wilderness study areas in a manner that does not impair the suitability of such areas for preservation as wilderness.
 (2)The Secretary of the Interior may not promulgate or issue any system-wide regulation, directive, instruction memorandum or order that would direct management of the Federal lands designated as National Conservation Area in this title in a manner contrary to this title.
 (o)Vegetation managementNothing in this title prevents the Secretary of the Interior from conducting vegetation management projects within the National Conservation Area established under and consistent with this title.
					(p)Off-Highway vehicles
 (1)In generalExcept in cases in which off-highway vehicles are needed for administrative purposes, including project construction and maintenance, or to respond to an emergency, the use of off-highway vehicles shall be permitted only on designated routes within the National Conservation Area designated by this title.
						(2)Designated routes
 (A)In generalThe Secretary of the Interior shall manage existing designated routes in a manner that— (i)is consistent with off-highway vehicle and mechanized use of the designated routes under existing laws and regulations established one day prior to enactment of this Act;
 (ii)minimizes conflict with sensitive habitat or cultural or historical resources; and (iii)does not interfere with private property or water rights.
								(B)Closure or rerouting
 (i)In generalA designated route may be temporarily closed or rerouted, for a period not to exceed two years, if the Secretary of the Interior, in consultation with the State of Utah, and relevant local government within the State determines that—
 (I)the designated route is damaging cultural resources or historical resources; (II)temporary closure of the designated route is necessary to repair the designated route or protect public safety;
 (III)modification of the designated route would not significantly affect access within the conservation area;
 (IV)all other options, other than a temporary closure or rerouting, have been exhausted; and (V)an alternative route has been provided, which may include routes previously closed.
 (ii)If temporary closure and rerouting options as outlined in clause (i) have been exhausted, and the designated route continues to damage sensitive habitat or cultural or historical resources, the minimum track of the designated route necessary to protect those resources may be permanently closed.
 (C)NoticeThe Secretary of the Interior shall provide information to the public regarding any designated routes that are open, have been rerouted, or are temporarily or permanently closed through—
 (i)use of appropriate signage within the National Conservation Area as designated by this title; and (ii)use of the internet and web resources.
 (3)Permanent road constructionAfter the date of enactment of this Act, except as necessary for administrative purposes or to respond to an emergency, the Secretary of the Interior shall not construct any new permanent road within the National Conservation Area designated under this title.
 (q)No effect on non-Federal land or interests in non-Federal landNothing in this title affects ownership, management, or other rights relating to non-Federal land or interests in non-Federal land.
					(r)Research and interpretive facilities
 (1)In generalThe Secretary of Interior may establish facilities for— (A)the conduct of scientific research; and
 (B)the interpretation of the historical, cultural, scientific, archeological, natural and educational resources of the National Conservation Area designated by this title.
 (2)Grants; cooperative agreementsIn carrying out paragraph (1), the Secretary of the Interior may make grants to, or enter into cooperative agreements with the State of Utah, local governmental entities, other institutions and organizations, and private entities to conduct research, develop scientific analyses, and carry out any other initiative relating to the restoration or conservation of the National Conservation Area established by this title.
 (s)PartnershipsIn recognition of the value of collaboration to foster innovation and enhance research and development efforts, the Secretary of the Interior shall encourage partnerships, including public-private partnerships, between and among Federal, State and local agencies, academic institutions, non-profit organizations and private entities.
 (t)RecreationThe Secretary of the Interior shall continue to authorize, maintain, and enhance the recreational use of the National Conservation Area designated by this title, including hunting, fishing, camping, hiking, backpacking, cross-country skiing, hang gliding, paragliding, rock climbing, canyoneering, sightseeing, nature study, horseback riding, mountain biking, rafting, off-highway vehicle recreation on authorized routes, and other recreational activities, so long as such recreational use is consistent with the purposes of the national conservation area, this section, and applicable management plans.
					(u)Acquisition
 (1)In generalThe Secretary of the Interior as appropriate may acquire land or interest in land within the boundaries of the National Conservation Area designated by this title only by donation, exchange, transfer from another Federal agency, or purchase from a willing seller.
 (2)No condemnationWithin the National Conservation Area designated by this title, the use of eminent domain or condemnation shall be prohibited.
 (3)Incorporation in national conservation areaAny land or interest in land located inside the boundary of a National Conservation Area designated by this title that is acquired by the United States after the date of enactment of this Act shall be added to and administered as part of the National Conservation Area.
 (4)School trust landsUpon request of the Utah School and Institutional Trust Lands Administration, the Secretary shall within five years of the date of enactment of this act acquire lands and minerals owned by the Utah School and Institutional Trust Lands Administration within the National Conservation Area through exchange or purchase. Any acquired lands shall be added to the National Conservation Area and shall be managed in accordance with the management plan of the area.
 (v)__Nothing in this title shall affect existing or future sage grouse conservation projects, including the management of vegetation through mechanical means within the John Wesley Powell National Conservation Area established under this title.
 (w)FeesExcept for improved campgrounds, within the National Conservation Area the United States Department of Interior is prohibited from the collecting or requiring fees for access or use.
					VJones Hole National Fish Hatchery
				501.Conveyance of Jones Hole National Fish Hatchery to the State of Utah
 (a)DefinitionsIn this section: (1)PropertyThe term Property means the approximately 390 acres known as the Jones Hole National Fish Hatchery, which—
 (A)is located at 24495 East Jones Hole Hatchery Road, Vernal, Utah, as established under section 8 of the Colorado River Storage Project Act of 1956 (Public Law 84–485); and
 (B)includes— (i)all improvements and related personal property under the jurisdiction of the Secretary that are located on that land, including buildings, structures, equipment;
 (ii)all easements and leases related to that land; and (iii)all water rights relating to that land.
 (2)SecretaryThe term Secretary means the Secretary of the Interior. (3)StateThe term State means the State of Utah.
 (b)ConveyanceAt the request of the governor of the State and subject to subsection (c), the Secretary shall convey to the State, without reimbursement, all right, title, and interest of the United States in and to the Property, for use by the Utah Division of Wildlife Resources as a component of the State’s fish culture program.
 (c)ConditionsThe Secretary shall convey the Property not more than 180 days after each of the following have occurred:
 (1)The United States Fish and Wildlife Service repairs the spring development and sanitary sewer system of the Property.
 (2)The State enters into an agreement to operate and maintain the fish hatchery on the Property at the State’s expense.
						BUtah Miscellaneous Provisions
			IBig Sand Wash Project Title Transfer
 101.Short titleThis title may be cited as the Big Sand Wash Project Title Transfer Act. 102.DefinitionsIn this title:
 (1)Acquired landsThe term Acquired Lands means those lands that were acquired by the Central Utah Water Conservancy District with Federal and District funds for the purpose of water storage and conveyance in the Big Sand Wash Facilities.
 (2)AssociationThe term Association means the Moon Lake Water Users Association, an association of 8 irrigation companies in Utah. (3)Big sand wash facilitiesThe term Big Sand Wash Facilities—
 (A)means the following features that are part of the Uinta Basin Replacement Project authorized by the Central Utah Project Completion Act (Public Law 102–575)—
 (i)the Big Sand Wash Dam, including the enlarged reservoir and outlet works; (ii)the Feeder Pipeline;
 (iii)the Feeder Diversion; (iv)the Roosevelt Pipeline; and
 (v)the Big Sand Wash Facilities; and (B)does not include—
 (i)the Moon Lake Dam and Reservoir; and (ii)the modified outlet works.
 (4)DistrictThe term District means the Central Utah Water Conservancy District, a political subdivision of the State of Utah with certain responsibilities for the implementation of the Central Utah Project Completion Act.
 (5)Duchesne countyThe term Duchesne County means the Duchesne County Water Conservancy District in Duchesne County, Utah. (6)Federal landsThe term Federal Lands means parcels of federally owned lands and easements acquired for the expansion of the Big Sand Wash Facilities, and includes those original, Association lands deeded to the United States in November 2001 as a permanent easement for the conveyance and storage of water and the right of ingress and egress.
 (7)Feeder diversionThe term Feeder Diversion means the diversion structure and appurtenances constructed in the Lake Fork River to divert water into the Big Sand Wash Project, and includes the property acquired by easement for the diversion structure and rights of egress and ingress to the property.
 (8)Feeder pipelineThe term Feeder Pipeline means the pipeline and appurtenances constructed from the Feeder Diversion to the Big Sand Wash Reservoir, and includes the property acquired by easement for the pipeline.
 (9)Roosevelt pipelineThe term Roosevelt Pipeline means the pipeline and appurtenances constructed to deliver project and non-project water from the Big Sand Wash Facilities for the Association and Duchesne County, and includes the property acquired by easement for the pipeline.
 (10)SecretaryThe term Secretary means the Secretary of the Interior or a designee of the Secretary. (11)Uinta basin replacement projectThe term Uinta Basin Replacement Project applies to the project that was authorized by the Central Utah Project Completion Act to enlarge the Big Sand Wash Dam and Reservoir, construct the Feeder Diversion, construct the Feeder Pipeline, construct the Roosevelt Pipeline, modify the Moon Lake outlet works, develop mitigation lands, and develop other facilities as required to complete project purposes.
					103.Conveyance of facilities and land
 (a)In generalSubject to subsection (b) and in consideration of the District assuming from the United States all liability for administration, operation, and maintenance of the Big Sand Wash Facilities, the Secretary shall convey to the District all right, title, and interest of the United States in and to the Acquired Lands, the Federal Lands, and the Big Sand Wash Facilities in existence on the date of the enactment of this Act.
 (b)ConditionsThe conveyance under subsection (a) shall not be completed until all of the following occur: (1)The District pays to the Secretary the net present value of the remaining repayment obligations identified in the Water Service Contract, Supplement No. 2, Contract No. 14–06–400–4286 and Block Notice Number UBRP1, as determined by Office of Management and Budget Circular A–129 (in effect on the date of the enactment of this Act). Such prepayment shall not affect the contract to deliver water between the District and Duchesne County and shall remedy all outstanding issues relating to the District’s expenditure of Federal funds for land acquisition.
 (2)The Association, the District, and Duchesne County enter into an agreement, only as mutually deemed necessary by the Parties, reflecting as much as possible the existing operating agreement, Agreement No. 01–07–40–R7020 dated November 15, 2001, that provides for the future operation of and delivery of water from the Big Sand Wash Facilities.
 (3)The Association and the District enter into an agreement to convey Acquired Lands, Federal Lands, the Feeder Diversion, and the Feeder Pipeline to the Association.
 (4)The Association and the District enter into an agreement that ensures the minimum stream flow requirements contained in the Final Environmental Assessment, section 203(a), Uinta Basin Replacement Project, dated October 2001.
 (5)The District and the United States enter into an agreement that ensures the minimum stream flow requirements contained in the Final Environmental Assessment, section 203(a), Uinta Basin Replacement Project, dated October 2001.
 (6)The District enters into an agreement to convey Acquired Lands and Federal Lands to the Utah Department of Transportation.
 (7)The District enters into an agreement to convey the Roosevelt Pipeline to Duchesne County. (c)Prepayment authorityThe District is hereby granted authority to prepay, at net present value as determined by Office of Management and Budget Circular A–129 (as in effect on the date of the enactment of this Act), all irrigation block notices associated with the Bonneville Unit of the Central Utah Project.
 (d)Payment of costsThe District shall pay any necessary and reasonable administrative and real estate transfer costs incurred by the Secretary in carrying out the conveyance authorized by subsection (a).
					(e)Compliance with environmental laws
 (1)In generalBefore conveying land and facilities under subsection (a), the Secretary shall comply with all applicable requirements under—
 (A)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); (B)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); and
 (C)any other law applicable to the land and facilities. (2)EffectNothing in this title modifies or alters any obligations under—
 (A)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); or (B)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.).
 104.Relationship to Uinta Basin Replacement ProjectAfter the conveyance authorized under section 103(a), the United States shall not be liable for damages arising out of any act, omission, or occurrence relating to the Big Sand Wash Facilities, Acquired Lands, and Federal Lands, except for damages caused by acts of negligence committed by the United States or by any employee or agent of the United States before the date of the conveyance, consistent with chapter 171 of title 28, United States Code.
 105.ReportIf the conveyance authorized by section 103(a) is not completed by the date that is 12 months after the date of the enactment of this Act, the Secretary shall submit to Congress a report that—
 (1)describes the status of the conveyance; (2)describes any obstacles to completing the conveyance; and
 (3)specifies an anticipated date for completion of the conveyance. IIHyde Park Land Conveyance 201.Short titleThis title may be cited as the Hyde Park Land Conveyance Act.
 202.DefinitionsFor the purposes of this title: (1)CityThe term City means the City of Hyde Park, Utah.
 (2)SecretaryThe term Secretary means the Secretary of the Interior. 203.Land conveyance, City of Hyde Park, Utah (a)Conveyance RequiredSubject to valid existing rights, if the City submits a written request to the Secretary not later than 90 days after the date of enactment of this Act requesting the conveyance of the Bureau of Land Management land described in subsection (b) for public purposes, the Secretary shall convey, without consideration and by quitclaim deed, to the City all right, title, and interest of the United States in and to the parcel of land, including improvements thereon, described in subsection (b).
					(b)Description of land
 (1)In generalThe parcel of Bureau of Land Management land and any improvements to be conveyed under subsection (a) is the approximately 80-acre parcel identified on the map entitled Hyde Park Land Conveyance Act and dated October 23, 2017.
 (2)Availability of mapThe map referred to in paragraph (1) shall be kept on file and available for public inspection in the appropriate office of the Bureau of Land Management. The Secretary may correct minor errors in the map.
 (c)SurveyThe exact acreage and legal description of the Bureau of Land Management land to be conveyed under subsection (a) shall be determined by a survey satisfactory to the Secretary.
 (d)Costs of ConveyanceAs a condition for the conveyance under subsection (a), all costs associated with such conveyance shall be paid by the City.
 (e)Time for Completion of ConveyanceThe Secretary shall complete the conveyance under subsection (a) not later than one year after the date on which the City submits the written request described in such subsection.
					IIIGolden Spike 150th Anniversary
 301.Short titleThis title may be cited as the Golden Spike 150th Anniversary Act. 302.DefinitionsIn this title:
 (1)Adjacent landownerThe term adjacent landowner means the non-Federal owner of property that directly abuts the Park boundaries. (2)Historical crossingThe term historical crossing means a corridor with a maximum width of 30 feet across former railroad rights-of-way within the Park—
 (A)that has been used by adjacent landowners in an open manner multiple times in more than 1 of the past 10 years for vehicle, farm machinery, or livestock travel; or
 (B)where existing utility or pipelines have been placed. (3)NetworkThe term Network means the Transcontinental Railroad Network established under section 4.
 (4)ParkThe term Park means the Golden Spike National Historical Park designated under section 3. (5)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Director of the National Park Service.
 (6)Transcontinental railroadThe term Transcontinental Railroad means the approximately 1,912-mile continuous railroad constructed between 1863 and 1869 from Council Bluffs, Iowa, to San Francisco, California.
					303.Redesignation
 (a)RedesignationThe Golden Spike National Historic Site designated April 2, 1957, and placed under the administration of the National Park Service under the Act of July 10, 1965 (79 Stat. 426), shall be known and designated as the Golden Spike National Historical Park.
 (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the Golden Spike National Historic Site shall be considered a reference to the Golden Spike National Historical Park.
 (c)NetworkThe Park shall be part of the Network. 304.Transcontinental railroad network (a)In generalThe Secretary shall establish, within the National Park Service, the Transcontinental Railroad Network. The Network shall not include properties used in active freight railroad operations (or other ancillary purposes) or reasonably anticipated to be used for freight railroad operations in the future.
 (b)StudyThe Secretary shall— (1)inventory National Park Service sites, facilities, and programs; and
 (2)identify other sites, facilities, and programs, to determine their suitability for inclusion in the Network, as delineated under subsection (e).(c)Duties of the secretaryIn carrying out the Network, the Secretary shall—
 (1)produce and disseminate appropriate education materials relating to the history, construction, and legacy of the Transcontinental Railroad, such as handbooks, maps, interpretive guides, or electronic information;
 (2)identify opportunities to enhance the recognition of immigrant laborers’ contributions to the history, construction, and legacy of the Transcontinental Railroad;
 (3)enter into appropriate cooperative agreements and memoranda of understanding to provide technical assistance under subsection (d); and
 (4)create and adopt an official, uniform symbol or device for the Network and issue guidance for the use of such symbol or device.
 (d)ElementsThe Network shall encompass the following elements: (1)All units and programs of the National Park Service that are determined by the Secretary to relate to the history, construction, and legacy of the Transcontinental Railroad.
 (2)With the consent of each person owning any legal interest in the property, other Federal, State, local, and privately owned properties that have a verifiable connection to the history, construction, and legacy of the Transcontinental Railroad and are included in, or determined by the Secretary to be eligible for inclusion in, the National Register of Historic Places.
 (3)Other governmental and nongovernmental programs of an educational, research, or interpretive nature that are directly related to the history, construction, and legacy of the Transcontinental Railroad.
 (e)Cooperative agreements and memoranda of understandingTo achieve the purposes of this section and to ensure effective coordination of the Federal and non-Federal elements of the Network described in subsection (d) with National Park System units and programs of the National Park Service, the Secretary may enter into cooperative agreements and memoranda of understanding with, and provide technical assistance to, the heads of other Federal agencies, States, units of local government, regional governmental bodies, and private entities.
					305.Agreements affecting certain historical crossings
 (a)Programmatic agreementNo later than 6 months after the date of enactment of this title, the Secretary shall enter into a Programmatic Agreement with the Utah State Historic Preservation Office and other consulting parties to add certain undertakings in the Park to the list of those eligible for streamlined review under section 106 of the Historic Preservation Act of 1966 (54 U.S.C. 306108). In the development of the Programmatic Agreement, the Secretary shall collaborate with adjacent landowners, Tribes, and other consulting parties.
 (b)Process for approvalAfter the completion of the Programmatic Agreement under subsection (a), an adjacent landowner shall give the Secretary notice of proposed certain undertakings. Within 30 days of the receipt of the notice, the Secretary shall review and approve the proposed certain undertakings if consistent with the Programmatic Agreement.
 (c)Definition of certain undertakingsAs used in this section, the term certain undertakings means those activities that take place on, within, or under a historical crossing and— (1)will last less than 1 month and will have limited physical impact on the surface of the historical crossing;
 (2)have been implemented by an adjacent landowner or other adjacent landowners in the past; or (3)is the subject of a categorical exclusion under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
 306.Invasive species controlAt the request of an adjacent landowner, within 30 days of such a request, the Secretary shall authorize the adjacent landowner to participate in the eradication of invasive species in the Park for a period of up to 10 years, subject to renewal. Such an authorization shall provide—
 (1)that the invasive species proposed for eradication is identified as such by the National Park Service;
 (2)that the method, timing, and location of the eradication must be approved by the Secretary; and (3)appropriate indemnification of the adjacent landowner.
 307.Funding clarificationNo additional funds are authorized to carry out the requirements of this title. Such requirements shall be carried out using amounts otherwise authorized.
				IVNational Bear River Heritage Area Act
 401.Short titleThis title may be cited as the National Bear River Heritage Area Act. 402.PurposeThe purposes of this title include—
 (1)to foster a close working relationship with all levels of government, Tribes, the private sector, residents, business interests, and local communities in the States of Idaho and Utah;
 (2)to empower communities in the States of Idaho and Utah to exercise stewardship of their heritage while strengthening future economic opportunities;
 (3)to interpret, develop, and encourage stewardship of the historic, cultural, and recreational resources within the Heritage Area and the natural and scenic features of which they are a part; and
 (4)to expand, foster, and develop heritage businesses and products relating to the cultural heritage of the Heritage Area.
 403.DefinitionsIn this title: (1)CouncilThe term Council means the Bear River Heritage Area Council, which includes representatives of all signers of the Interlocal Cooperation Agreement for the Bear River Heritage Area, administered by the Bear River Association of Governments.
 (2)Executive committeeThe term Executive Committee means the Executive Committee of the Council. (3)Heritage areaThe term Heritage Area means the National Bear River Heritage Area established by section 404(a).
 (4)Local coordinating entityThe term local coordinating entity means the local coordinating entity for the Heritage Area designated by section 405(a). (5)Management planThe term management plan means the management plan for the Heritage Area required under section 405.
 (6)SecretaryThe term Secretary means the Secretary of the Interior. (7)StatesThe term States means the States of Idaho and Utah.
 (8)Tribe or TribalThe terms Tribe or Tribal mean any federally recognized Indian Tribe with cultural heritage and historic interests within the proposed Bear River National Heritage Area.
					404.Designation of the Bear River National Heritage Area
 (a)EstablishmentThere is established in the States the National Bear River Heritage Area. (b)Boundaries (1)In generalThe boundaries of the Heritage Area shall include—
 (A)areas in the States that are within the main drainage area of the Bear River; (B)Bear Lake, Caribou, Franklin, and Oneida Counties in the State of Idaho;
 (C)Box Elder, Cache, and Rich Counties in the State of Utah; (D)the following communities in the State of Idaho: Malad, Clifton, Dayton, Franklin, Preston, Oxford, Weston, Bancroft, Soda Springs, Grace, Bloomington, Paris, Georgetown, Montpelier, and St. Charles; and
 (E)the following communities in that State of Utah: Bear River, Brigham City, Corinne, Deweyville, Elwood, Fielding, Garland, Honeyville, Howell, Mantua, Perry, Plymouth, Portage, Snowville, Tremonton, Willard, Amalga, Clarkston, Cornish, Hyde Park, Hyrum, Lewiston, Logan, Mendon, Millville, Newton, Nibley, North Logan, Paradise, Providence, Richmond, River Heights, Smithfield, Trenton, Wellsville, Garden City, Laketown, Randolph, and Woodruff.
 (2)MapThe Secretary shall prepare a map of the Heritage Area, which shall be on file and available for public inspection in the office of the Director of the National Park Service.
 (3)Notice to local and Tribal governmentsThe Council shall provide to the government of each City, Town, County, or Tribe that has jurisdiction over property proposed to be included in the Heritage Area written notice of the proposed inclusion.
 (c)AdministrationThe Heritage Area shall be administered in accordance with this title. 405.Designation of local coordinating entity (a)Local coordinating entityThe Council shall be the management entity for the Heritage Area.
 (b)Authorities of local coordinating entityThe local coordinating entity may, for purposes of preparing and implementing the management plan— (1)prepare reports, studies, interpretive exhibits and programs, historic preservation projects, and other activities recommended in the management plan for the Heritage Area;
 (2)make grants to the States, political subdivisions of the States, nonprofit organizations, and other persons;
 (3)enter into cooperative agreements with the States, political subdivisions of the States, nonprofit organizations, and other organizations;
 (4)hire and compensate staff; (5)obtain funds or services from any source, including funds and services provided under any Federal program or law, in which case the Federal share of the cost of any activity assisted using Federal funds provided for National Heritage Areas shall not be more than 50 percent; and
 (6)contract for goods and services. (c)Duties of local coordinating entityTo further the purposes of the Heritage Area, the local coordinating entity shall—
 (1)prepare a management plan for the Heritage Area in accordance with section 405; (2)give priority to the implementation of actions, goals, and strategies set forth in the management plan, including assisting units of government, Tribes, and other persons in—
 (A)carrying out programs and projects that recognize and protect important resource values in the Heritage Area;
 (B)encouraging economic viability in the Heritage Area in accordance with the goals of the management plan;
 (C)establishing and maintaining interpretive exhibits in the Heritage Area; (D)developing heritage-based recreational and educational opportunities for residents and visitors in the Heritage Area;
 (E)increasing public awareness of and appreciation for the natural, historic, cultural, Tribal, scenic, and recreational resources of the Heritage Area;
 (F)restoring historic buildings that are— (i)located in the Heritage Area; and
 (ii)related to the themes of the Heritage Area; and (G)installing throughout the Heritage Area clear, consistent, and appropriate signs identifying public access points and sites of interest;
 (3)consider the interests of diverse units of government, Tribes, businesses, tourism officials, private property owners, and nonprofit groups within the Heritage Area in developing and implementing the management plan;
 (4)conduct public meetings at least semiannually regarding the development and implementation of the management plan; and
 (5)for any fiscal year for which Federal funds provided for National Heritage Areas are expended for the Heritage Area—
 (A)submit to the Secretary an annual report that describes— (i)the accomplishments of the local coordinating entity;
 (ii)the expenses and income of the local coordinating entity; and (iii)the entities to which the local coordinating entity made any grants;
 (B)make available for audit all records relating to the expenditure of the Federal funds and any matching funds; and
 (C)require, with respect to all agreements authorizing the expenditure of Federal funds by other organizations, that the receiving organizations make available for audit all records relating to the expenditure of the Federal funds.
							(d)Prohibition on acquisition of real property
 (1)In generalThe local coordinating entity shall not use Federal funds provided for National Heritage Areas to acquire real property or any interest in real property.
 (2)Other sourcesNothing in this title precludes the local coordinating entity from using funds from other sources for authorized purposes, including the acquisition of real property or any interest in real property.
						(e)Delegation
 (1)In generalThe Council may delegate the responsibilities and actions under this section for each area identified in section 404(b)(1).
 (2)ReviewAll delegated responsibilities and actions are subject to review and approval by the Council. 406.Management plan (a)In generalNot later than 3 years after the date on which funds are first made available to carry out this title, the local coordinating entity shall prepare and submit to the Secretary a management plan for the Heritage Area.
 (b)ContentsThe management plan for the Heritage Area shall— (1)include comprehensive policies, strategies, and recommendations for the conservation, funding, management, and development of the Heritage Area;
 (2)include a description of actions and commitments that governments, private organizations, and citizens will take to protect, enhance, and interpret the natural, historic, cultural, scenic, Tribal, educational, and recreational resources of the Heritage Area;
 (3)describe a program of implementation for the management plan that includes— (A)performance goals and ongoing performance evaluation;
 (B)plans for resource protection, enhancement and interpretation; and (C)specific commitments for implementation that have been made by the local coordinating entity or any government, Tribe, organization, business or individual;
 (4)include an interpretative plan for the Heritage Area; (5)take into consideration existing State, county, local, and Tribal plans;
 (6)specify the existing and potential sources of funding to protect, manage, and develop the Heritage Area;
 (7)include an inventory of the natural, historic, cultural, scenic, Tribal, educational, and recreational resources of the Heritage Area relating to the themes of the Heritage Area that should be preserved, restored, managed, developed, or maintained; and
 (8)include an analysis of, and recommendations for, ways in which Federal, State, local, and Tribal government programs, may best be coordinated to further the purposes of this title, including recommendations for the role of the National Park Service in the Heritage Area.
						(c)Approval and disapproval of management plan
 (1)In generalNot later than 180 days after the date on which the local coordinating entity submits the management plan to the Secretary, the Secretary, in consultation with the States, affected counties, and Tribal governments, shall approve or disapprove the proposed management plan.
 (2)ConsiderationsIn determining whether to approve or disapprove the management plan, the Secretary shall consider whether—
 (A)the local coordinating entity is representative of the diverse interests of the Heritage Area, including governments, natural and historic resource preservation organizations, Tribes, educational institutions, businesses, and recreational organizations;
 (B)the local coordinating entity has provided adequate opportunities (including public meetings) for public, Tribal, and governmental involvement in the preparation of the management plan;
 (C)the resource protection and interpretation strategies contained in the management plan, if implemented, would adequately protect the natural, historic, Tribal, cultural, and recreational resources of the Heritage Area; and
 (D)the management plan is supported by the appropriate State, local, and Tribal officials, the cooperation of which is needed to ensure the effective implementation of the State, local, and Tribal aspects of the management plan.
							(3)Disapproval and revisions
 (A)In generalIf the Secretary disapproves a proposed management plan, the Secretary shall— (i)advise the local coordinating entity, in writing, of the reasons for the disapproval; and
 (ii)make recommendations for revision of the proposed management plan. (B)Approval or disapprovalThe Secretary shall approve or disapprove a revised management plan not later than 180 days after the date on which the revised management plan is submitted.
 (d)Approval of amendmentsThe Secretary shall review and approve or disapprove substantial amendments to the management plan in accordance with subsection (c).
 407.Relationship to Tribal governmentsNothing in this title shall construe, define, waive limit, or affect any rights of any federally recognized Indian Tribe and Federal trust responsibility.
				408.Relationship to other Federal agencies
 (a)In generalNothing in this title affects the authority of a Federal agency to provide technical or financial assistance under any other law.
 (b)Consultation and coordinationThe head of any Federal agency planning to conduct activities that may have an impact on the Heritage Area is encouraged to consult and coordinate the activities with the Secretary and the local coordinating entity to the extent practicable.
 (c)Other Federal agenciesNothing in this title— (1)modifies, alters, or amends any law or regulation authorizing a Federal agency to manage Federal land under the jurisdiction of the Federal agency;
 (2)limits the discretion of a Federal land manager to implement an approved land use plan within the boundaries of the Heritage Area; or
 (3)modifies, alters, or amends any authorized use of Federal land under the jurisdiction of a Federal agency.
 409.Private property and regulatory protectionsNothing in this title— (1)abridges the rights of any property owner (whether public or private), including the right to refrain from participating in any plan, project, program, or activity conducted within the Heritage Area;
 (2)requires any property owner to permit public access (including access by Federal, State, or local agencies) to the property of the property owner, or to modify public access or use of property of the property owner under any other Federal, State, or local law;
 (3)alters any duly adopted land use regulation, approved land use plan, or other regulatory authority of any Federal, State, Tribal or local agency, or conveys any land use or other regulatory authority to the local coordinating entity;
 (4)authorizes or implies the reservation or appropriation of water or water rights; (5)affects the licensing or relicensing of facilities by the Federal Energy Regulatory Commission within the proposed Heritage Area;
 (6)diminishes the authority of the States to manage fish and wildlife, including the regulation of fishing and hunting within the Heritage Area or the authority of Tribes to regulate their members with respect to such matters in the exercise of Tribal treaty rights; or
 (7)creates any liability, or affects any liability under any other law, of any private property owner with respect to any person injured on the private property.
					410.Evaluation; report
 (a)In generalNot later than 3 years before the date specified under section 411, the Secretary shall— (1)conduct an evaluation of the accomplishments of the Heritage Area; and
 (2)prepare a report in accordance with subsection (c). (b)EvaluationAn evaluation conducted under subsection (a)(1) shall—
 (1)assess the progress of the local coordinating entity with respect to— (A)accomplishing the purposes of this title for the Heritage Area; and
 (B)achieving the goals and objectives of the approved management plan for the Heritage Area; (2)analyze the Federal, State, local, Tribal, and private investments in the Heritage Area to determine the leverage and impact of the investments; and
 (3)review the management structure, partnership relationships, and funding of the Heritage Area for purposes of identifying the critical components for sustainability of the Heritage Area.
						(c)Report
 (1)In generalBased on the evaluation conducted under subsection (a)(1), the Secretary shall prepare a report that includes recommendations for the future role of the National Park Service, if any, with respect to the Heritage Area.
 (2)Submission to congressOn completion of the report, the Secretary shall submit the report to— (A)the Committee on Energy and Natural Resources of the Senate; and
 (B)the Committee on Natural Resources of the House of Representatives. 411.Termination of authorityThe authority of the Secretary to provide assistance under this title terminates on the date that is 15 years after the date of enactment of this title.
				